UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8117


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY PATRICK FRYE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:09-cr-00291-DCN-1; 2:12-cv-00734-DCN)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Patrick Frye, Appellant Pro Se.         Robert Nicholas
Bianchi, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey     Patrick     Frye       seeks     to    appeal      the   district

court’s       order     denying     relief        on     his    28     U.S.C.A.      § 2255

(West Supp. 2012) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.        § 2253(c)(1)(B)            (2006).         A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the    district         court’s       assessment        of    the

constitutional claims is debatable or wrong.                          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim   of     the       denial    of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Frye has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with     oral    argument       because          the    facts    and      legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3